Case 4:19-cv-01949 Document 8 Filed on 05/30/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

Division Houston Case Number 4:19-cv-01949

 

Johnathon Byrne

 

versus

Michael K. Young, J. Michael Ragan
and John Doe Texas A&M University Police Officers #1-4

 

 

 

 

 

 

 

 

Lawyer’s Name Hilary P. Gerzhoy
Firm Harris, Wiltshire & Grannis LLP
Street 1919 M Street, NW, Floor 8
City & Zip Code Washington, D.C, 20036
Telephone & Email (202) 730-1342
Licensed: State & Number DC Bar (1029908), NY Bar (5329982)
Federal Bar & Number DC Circuit (61284), 2nd Circuit, 4th Circuit
Name of party applicant seeks to Johnathon Byme
appear for:
Has applicant been sanctioned by any bar association or court? Yes No ¥

On a separate sheet for each sanction, please supply the full particulars.

The state bar reports that the applicant’s status is:

 

 

 

 

 

 

Dated: Clerk’s signature

 

 

 

 

Order

 

 

This lawyer is admitted pro hac vice.

 

Dated:

 

 

United States District Judge
